Case 9:19-cv-81580-RLR Document 1-2 Entered on FLSD Docket 11/21/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

LIANFEN QIAN

Plaintiffs)
Vv.

BOARD OF TRUSTEES OF FLORIDA ATLANTIC
UNIVERSITY

Civil Action No. 9:19-CV-81580

Nee ee ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

Board of Trustees of Florida Atlantic University, c/o Anthony Barbar, as Chair, 777

To: (Defendant's name and address) G1 4eg Road, ADM 326, Boca Raton, FL 33431

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Robert F. McKee

Robert F. McKee, P.A.
1718 E. 7th Ave., Suite 301
Tampa, FL 33605

(813) 248-6400 (Ext. 1)

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
